Case 5 v{01240-JFL Document 1 Filed 03/03/20 Page flof1 Or fA
IS44 (Rev. 02/19) nace CIVIL COVER SHEET b , a CV | 2 40

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by locat rules of court. This form, approved by the Judicial Conference of the United States in September [974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS DEFENDANTS
we husie CORP., SILENTO, and IRISH INTELLE@T” —™~

 

  
   
 
 
  

(b) County of Residence of First Listed Plaintiff OS Angeles County |
(ENCEPT IN U.S. PLAINTIFFICASES)

   

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c) Attorneys (Firm Name, Address, and Telephone Numker) Aftomeys Af Known)
Noah 8S. Robbins, Ballard Spahr LLP
1735 Market Street, 51st Floor
Philadelphia, PA 19103 (2145) 864-8745
TH. BASIS OF JURISPICTION (Place an “X” in One Box Only) II. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O 1 U.S. Government 3 Federat Question PIF DEF PIF BEF
Plaintiff (U.S. Government Not a Party) Citizen of This State ool G 1 Incorporated or Principal Place o4 a4
of Business In This State
O 2 U.S. Government 4 Diversity Citizen of Another State O2 © 2 Incomorated aad Principal Place o5 o8
Defendant (Indicate Citizenship of Parties in fem iD} of Business In Anather State
Citizen or Subject ofa 03 © 3. Foreign Nation o6 o6
Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Ouly) Click here for: Nature of Suit Code Descriptions,
| LE CONTRACT ep LE TORTS _FORFEITURE/PENALTY [| BANKRUPTCY |: “OTHER STATUTES ]
G 110 Insurance PERSONAL INJURY PERSONAL INJURY = {{] 625 Drug Related Seizure (9 422 Appeal 28 USC 158 © 375 False Claims Act
© 120 Marine CO 310 Airptane EF 365 Personal Injury - of Property 21 USC 881 7) 423 Withdrawal C] 376 Qui Tam (31 USC
& 130 Milter Act 0 315 Airplane Product Product Liability © 690 Other 23 USC 157 3729(a))
17 (46 Negotiable Instrument Liabitity O 367 Health Care/ 400 State Reapportionment
CO) 150 Recovery of Overpayment | 326 Assault, Libel & Pharmaceutical G 410 Antitrust
& Enforcement of udgment Slander Personal Injury 430 Banks and Banking
O 151 Medicare Act 0 330 Federal Employers’ Product Liability OF 450 Commerce
() £52 Recovery of Defaulted Liability C3 368 Asbestos Personal 5 Patent - Abbreviated OF 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
{Excludes Veterans} 7 345 Marine Product Liability C1 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY __ LABOR SOCIAL SECURITY : O 480 Consumer Credit
of Veteran’s Benefits C] 350 Moter Vehicte 0 370 Other Fraud O 740 Fair Labor Standards O 861 HIA (1395 01 485 Telephone Consumer
Of 160 Stockholders’ Suits {1 355 Motor Vehicle O 371 Truth in Lending Act G 862 Black Lung (923) Protection Act
F190 Other Contract Product Liability O 380 Other Personal CO) 720 Labor/Management 0 863 DIWC/DIWW (405(g)) | 490 Cable/Sat TV
G 193 Contract Product Liability | C1 360 Other Personal Properly Damage Relations O 864 SSID Title XVI OC 850 Securities/Commodities/
& 196 Franchise Injury GF 385 Property Damage 0 740 Raitway Labor Act C) 865 RSI (405(g}} Exchange
© 362 Personal Injury - Product Liability 0 751 Family and Medical 1 890 Other Statutory Actions
—_— Medical Malpractice Leave Act ( 891 Agricultural Acts
LLL: REALPROPERTY —. | “CIVIL RIGHTS _L.PRISONER PETITIONS |] 790 Other Labor Litigation FEDERAL TAX SUITS "| 893 Environmental Matters
O 210 Land Condenmation O 440 Other Civil Rights Habeas Corpus: C1 79 Employee Retirement 0 870 Taxes (U.S, Plaintiff O) 895 Freedom of Information
Ci 220 Forectosure 1 441 Voting © 463 Alien Detainee Tncome Security Act or Defendant) Act
CO) 230 Rent Lease & Ejectment ©) 442 Employment CF SEO Motions to Vacate OJ 87E IRS—Third Party 1 896 Arbitration
QO 240 Torts to Land 0} 443 Housing/ Sentence 26 USC 7609 CO 899 Administrative Procedure
O 245 Tor Product Liability Accommedations 0 530 General Act/Review or Appeal of
G 290 AH Other Real Property 0 445 Amer. w/Disabilities -]( $35 Death Penalty ve IMMIGRATION 2:05 Agency Decision
Employment Other: (1 462 Naturalization Application C) 950 Constitutionality of
0 446 Amer. w/Disabilities -| 1 540 Mandamus & Other [C1 465 Other Inunigration State Statutes
Other O 550 Civil Rights Actions
O #448 Education 555 Prison Condition
0 560 Civil Detainee -
Conditions of
\ Confinement
V. QRIGIN ePlice an “X" in One Box Only)
i. Ol Original 2 Removed from 3  Remanded from O 4 Reinstatedor O 5 Transferred from O 6 Multidistrict 18 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S, Civil Statute under which you are filing (De not cite jurisdictional statutes untess diversity):
V7 ree. & fot et seq.

 

. CAUSE OF ACTION

Brief description of cause: ' : aE
Copyright infringement based on an unauthorized performance of musical compositions . ~

VII. REQUESTED IN C) CHECK IF THIS IS A CLASS ACTIONS tatutBAMAN Ses and injunctive CHECK YES only if demanded iy’conplaint:

 

 

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.CvP. vallef JURYDEMAND: 01 Yes/ ANo
VIII. RELATED CASE(S) —_ "

IF ANY (See instructions): TURGE 2 DOCKET NUMBER MA R. - d 20 20)
DATE ee. a
03/03/2020 Ena, (ei
FOR OFFICE USE ONLY - ”

RECEIPT # AMOUNT APPLYING [FP JUDGE MAG, JUDGE

 

 
Case 5:20-cv-01240-JFL Document 1 Filed 03/03/20 PPS

sek OO Cv-1P¥Y0

. UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(ta be used by counsel or pro se plaintiff te indicate the category of the case for the purpose of assignment to the appropriate calendar}

Address of Plaintife, /O ASCAP, ASCAP BUILDING, ONE LINCOLN PLAZA, NEW YORK, NEW YORK, 10023
Address of Defendant; 1 03 New Holland Pike, Lancaster, Pennsylvania 17601
Place of Accident, Incident or Transaction: JUKE BOX, 1703 New Holland Pike, Lancaster, Pennsylvania 17601

 

RELATED CASE, LF ANY: Ba
Case Number: . Judge: | \ | es Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

t. ts this case related to property included in an earlier numbered suit pending or within one year Yes [ | Nol]
previousty terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [] No
case filed by the same individual?

I certify that, to my knowledge, the within case Cis / [&] isnot related to any case now pending or within one year previously terminated action in
this court except as noted above.

nate, 03/03/2020 Lh Adio — 206803

 

 

 

 

 

' Attorney-at-Law / Pro Se Plaintiff Attorney LD. H (ifapplicable)

CIVIL: (Place a ¥ in one category only)
A, Federal Question Cases: B. Diversity Jurisdicitan Cases:
[] 1.  tedemnity Contract, Marine Contract, and All Other Contracts (CJ 1. Insurance Contract and Other Contracts
L] 2. FELA L] 2. Alrplane Personal Injury
[Lt 3. Jones Act-Personal Injury [] 3. Assault, Defamation
[) 4. Antitmist [] 4. Marine Personal Injury
H 5. Patent ["] §. Motor Vehicle Personal Injury

6. Labor-Management Relations [] 6 Other Personal Injury (Please specify}:
LE] 7. Civil Rights [] 7. Products Liability
[] 8. Habeas Corpus [{ 8. Products Liability ~ Asbestos
H 9. Securities Act(s) Cases Lj] 9. All other Diversity Cases

10, Social Security Review Cases (Please specify):
11, All other Federal Question Cases ;

(Please specify): Copyright

 

 

 

ARBITRATION CERTIFICATION
(The affect of this certification is to remove the case from eligibility for arbitration.)

___Noah S. Robbins

[| Pursuant to Local Civil Rule 53.2, § 4(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $£50,000.00 exclusive of interest and costs:

Relief other than monetary damages is sought.
pate: 03/03/2020

, counsel of record ar pro se plaintiff, do hereby certify:

 
 
     

206803

Attorney-at-Lawf! Pro Se Plaintiff Attorney ED. # fif applicable)

NOTE: A trial de nove will be a trial by jury only if there has been compliance with F.R.C.P. 34,

 

 

 

Ci, 609 (3/2018)

WAR - 3 2020
Case tcl Document 1 Filed 03/03/20 Page 3 of 11

\ IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

WB MUSIC CORP., SILENTO and
IRISH INTELLECT CIVIL ACTION

¥.

: co
NEON JUKE BOX, INC., AND JOHN KATRAS : ly ra Cy 2Y 0

NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. { )

(b) Social Security — Cases requesting review ofa decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. € )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. { )

(c) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court, (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) ( )
(f) Standard Management - Cases that do not fall into any one of the other tracks. )
03/03/2020 Noah S. Robbins Plaintiffs
Date Attorney-at-law Attorney for
215-864-8745 215-864-8999 . Robbinsn@ballardspahr.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02

MAR - 3 2020

 

 
‘ : Case VE Document 1 Filed 03/03/20 Page 4 of 11

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 
 
 

WB MUSIC CORP., SILENTO, and IRISH
INTELLECT,
Civil Action No.

5: doen 1d4e

Plaintiffs,
VS.

NEON JUKE BOX, INC. and JOHN KATRAS,

Defendants.

COMPLAINT

Plaintiffs, by their undersigned attorneys, allege:

1. This is a suit for copyright infringement under Title 17 of the United States
Code.

2. This Court has jurisdiction pursuant to 28 U.S.C, § 1338(a), and venue in
this District is proper pursuant to 28 U.S.C. § 1400(a).

3. Plaintiffs allege three (3) causes of action for copyright infringement based
on the Defendants’ public performances of Plaintiffs’ copyrighted musical compositions.
SCHEDULE A, annexed to the Complaint, sets forth in summary form the allegations hereinafter
made with respect to the Plaintiffs, their copyrighted musical compositions, and Defendants’ acts
of infringement.

THE PARTIES

4. The Plaintiffs named in Column 2* are the owners of the copyrights in the

works listed in Column 3, and are properly joined in this complaint under Rule 20 of the Federal

Rules of Civil Procedure.

 

* All references to “columns” herein refer to the numbered columns set forth in SCHEDULE A.

 
Case 5:20-cv-01240-JFL Document1 Filed 03/03/20 Page 5 of 11

5. On information and belief, defendant Neon Jukebox, Inc. (‘NJI’), is a
corporation organized under the laws of Pennsylvania, with a principal place of business at 1703
New Holland Pike, Lancaster, Pennsylvania 17601.

6. At all times hereinafter mentioned NJI did, and still does, own, control,
manage, operate, and maintain a place of business for public entertainment, accommodation,
amusement, and refreshment known as Juke Box, located at 1703 New Holland Pike, Lancaster,
Pennsylvania 17601.

7. Musical compositions were and are publicly performed at Juke Box.

8. On information and belief, defendant John Katras (“Katras” and, together
with NII, the “Defendants”) is an individual who resides and/or does business in this District.

9. On information and belief, Katras was, and still is, a principal, officer,
and/or director of NJI.

10. On information and belief, at all times hereinafter mentioned, Katras was,
and still is, responsible for the control, management, operation, and maintenance of the affairs of
NIL.

11. On information and belief, at all times hereinafter mentioned, Defendants
jointly had, and still have, the right and ability to supervise and control the activities that take
place at Juke Box, including the right and ability to supervise and control the public performance
of musical compositions at Juke Box.

12. Each Defendant derives a direct financial benefit from the public

performance of musical compositions at Juke Box.
Case 5:20-cv-01240-JFL Document1 Filed 03/03/20 Page 6 of 11

FACTS SPECIFIC TO DEFENDANTS’ INFRINGEMENT OF
PLAINTIFFS’ COPYRIGHTED MUSICAL COMPOSITIONS

13. The Plaintiffs are all members of the American Society of Composers,
Authors, and Publishers (‘ASCAP”), a membership association that represents, licenses, and
protects the public performance rights of its more than 735,000 songwriter, composer, and music
publisher members.

14, Each ASCAP member grants to ASCAP a non-exclusive right to license the
performing rights in that member’s copyrighted musical compositions. On behalf of its
members, ASCAP licenses public performances of its members’ musical works, collects license
fees associated with those performances, and distributes royalties to its members, less ASCAP’s

operating expenses.

15. In undertaking the conduct complained of in this action, Defendants
knowingly and intentionally violated Plaintiffs’ rights. Defendants’ knowledge and intent are
established by the following facts:

(a) Defendants entered into a license agreement with ASCAP, effective
May 1, 2009.

(b) Defendants, however, failed to pay license fees as required by the
license agreement.

(c) Because of Defendants’ failure to pay license fees due, on April 30,
2018, upon written notice, ASCAP terminated the agreement for default.

16. Since termination of the Juke Box ASCAP license, ASCAP has attempted
to contact the Defendants, or their representatives, agents, or employees, to offer to reinstate the

license for the Juke Box, upon payment of the outstanding fees owed to ASCAP.

 
Case 5:20-cv-01240-JFL Document1 Filed 03/03/20 Page 7 of 11

17. Defendants have refused all of ASCAP’s offers for a new license for Juke
Box.

19, Notwithstanding the foregoing, Defendants have continued to present public
performances of the copyrighted musical compositions of ASCAP members at Juke Box,
including the copyrighted works involved in this action, without permission, during the hours

that Juke Box is open to the public for business and presenting musical entertainment.

20. The original musical compositions listed in Column 3 were created and
written by the persons named in Column 4.

21. The original musical compositions listed in Column 3 were published on the
date stated in Column 5, and since the date of publication have been printed and published in
strict conformity with Title 17 of the United States Code.

22. The Plaintiffs named in each cause of action, including their predecessors in
interest, if any, complied in all respects with Title 17 of the United States Code, secured the
exclusive rights and privileges in and to the copyright of each composition listed in Column 3,
and received from the Register of Copyrights a Certificate of Registration, identified as set forth
in Column 6.

23, Defendants, on the dates specified in Column 7, and upon information and
belief, at other times prior and subsequent thereto, infringed the copyright in each composition
named in Column 3 by giving public performances of the compositions at Juke Box, for the
entertainment and amusement of the patrons attending said premises, and Defendants threaten to
continue such infringing performances.

24. The public performances at Juke Box of the Plaintiffs’ copyrighted musical
compositions on the dates specified in Column 7 were unauthorized: neither Defendants, nor any

of the Defendants’ agents, servants or employees, nor any performer was licensed by, or

 
Case 5:20-cv-01240-JFL Document1 Filed 03/03/20 Page 8 of 11

otherwise received permission from, any Plaintiff, or any agent, servant, or employee of any
Plaintiff, to give such performances.

25, In undertaking the conduct complained of in this action, Defendants
knowingly and intentionally violated Plaintiffs’ rights.

26. The many unauthorized performances at Juke Box include the performances
of the three (3) copyrighted musical compositions upon which this action is based.

27. At the times of the acts of infringement complained of, the Plaintiff named
in each cause of action was the owner of the copyright in the composition therein named.

28, The said wrongful acts of the Defendants have caused and are causing great
injury to the Plaintiffs, which damage cannot be accurately computed, and unless this Court
restrains the Defendants from the further commission of said acts, said Plaintiffs will suffer
irreparable injury, for all of which the said Plaintiffs are without any adequate remedy at law.

WHEREFORE, Plaintiffs pray:

I That Defendants and all persons acting under the direction, control,
permission or authority of Defendants be enjoined and restrained permanently from publicly
performing the aforementioned compositions or any of them and from causing or permitting the
said compositions to be publicly performed in Defendants’ said premises, or in any place owned,
controlled, managed, or operated by Defendants, and from aiding or abetting the public
performance of such compositions in any such place or otherwise;

Il. That Defendants be decreed to pay such statutory damages as to the Court
shall appear just, as specified in 17 U.S.C. § 504(c)(1), namely, not more than Thirty Thousand
Dollars ($30,000) nor less than Seven Hundred And Fifty Dollars ($750) in each cause of action
herein;

Ii. That Defendants be decreed to pay the costs of this action and that a
reasonable attorney’s fee be allowed as part of the costs; and

IV, Such other and further relief as may be just and equitable.

 

 
Case 5:20-cv-01240-JFL Document1 Filed 03/03/20 Page 9 of 11

Dated: March 3, 2020

Respectfully submitted,

BALLARD SPAHR LLP

Zim

oah S. Robbifis (PA 206803)
1735 Market Street
5ist Floor
Philadelphia, PA 19103-7599
Telephone: (215) 665-8500
Facsimile: (215) 864-8999
E-mail: robbinsn@ballardspahr.com

Attorneys for Plaintiffs

 
Case 5:20-cv-01240-JFL Document1 Filed 03/03/20 Page 10 of 11

SCHEDULE “A”
Case 5:20-cv-01240-JFL Document1 Filed 03/03/20 Page 11 of 11

 

 

 

 

 

 

Teddy sae
WURyAl [EN
pruasanyy Aue]
Oz0z ‘1 Arenuer SbI-6IL-1 Vd Z661 ‘TZ Amy Aporges 3uq CNNOWV dA LOSTIELNI HSTAl €
yey Opry OLNATS
(AVN FVN /
6L0Z ‘Le tequisosq L86-950-C Vd SIOZ ‘SZ SUNY osm Apomt, = diHM) TIN LWA ‘OO OCIS EMA. z
suey ILM,
“q Asuapery
IVaMS NOA
6107 ‘LE Iaquis.9q] 87Z-07S Vd O66 “SI Jaquissacq] SOTA Heqoy HAVA VNNOD “dado SISNW TMK ‘T
USWA ULYUY Jaquinpy woHeoTqnd SISILI AY, TWOTTSOdWMO7) uur g uoloy
UMOTDY FO syed TOyeNsWsy jo seq {eoIshyA] yo osueg
jo syeoEd
b 9 S - £ c I
smumoD

¥ sTapsyes
